Citation Nr: 1525530	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a brain tumor and ependymoma with loss of sight, memory issues, and balance issues.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a substituted appellant and surviving spouse of the Veteran who served on active duty from January 1992 to January 1994.  The Veteran died in October 2013 and the request for substitution was received in November 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Seattle, Washington.  

In February 2013, the Veteran and the appellant testified before a Decision Review Officer at the RO.  In October 2013, the Veteran's representative provided testimony on his behalf at a personal hearing before the undersigned Veterans Law Judge.  Copies of the transcripts of those hearings are of record.  

The Board dismissed the Veteran's appeal in November 2013 due to his death.  It was noted that the dismissal did not affect the appellant's right to request to be substituted as the appellant for purposes of processing the claim to completion.

The issues of entitlement to an increased rating for a low back disability and to a total rating based upon individual unemployability as a result of service-connected disability were raised by the record in a February 2013 statement from the representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
FINDING OF FACT

The evidence does not establish that an additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment for a brain tumor and ependymoma with loss of sight, memory issues, and balance issues or that any additional disability was caused by an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a brain tumor and ependymoma with loss of sight, memory issues, and balance issues are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Notification of the duties to assist and of the information and evidence necessary to substantiate the claim was provided in February 2009.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records and medical opinion, and statements and testimony in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  The Board finds that the VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms and the specific contentions raised on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  Although it was asserted that a supplemental medical opinion obtained by VA in May 2013 was inadequate because the physician, M.D., a VA staff neurologist, had provided a previous opinion in May 2009, the Board finds no merit to that claim.  The physician is shown to be a neurologist and is considered to be well qualified to provide the requested opinions.  There is no indication of any impropriety in either the selection of Dr. M.D. to provide the original opinion in May 2009 and the supplemental opinion in May 2013 or in the actual opinions he provided.  The available medical evidence is found to be sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if that additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  

To obtain compensation, a claimant must show:  (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  Halcomb v. Shinseki, 23 Vet. App. 234 (2009); 38 U.S.C. § 1151(a) (West 2014); Boggs v. West, 11 Vet. App. 334 (1998); 38 C.F.R. § 3.361(c)(1), (d)(1) (2014).  Whether an event is reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.61(d)(2) (2014); Shertz v. Shinseki, 26 Vet. App. 362 (2013). 

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2014).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2014).

The pertinent evidence of record in this case includes statements and testimony from the Veteran and the appellant asserting that VA medical care providers failed to timely diagnose and treat a brain tumor prior to February 2008.  In statements by or on behalf of the Veteran and the appellant it was asserted that the Veteran's VA providers failed to properly address symptoms he reported as early as 2006 and that his life would have been prolonged if earlier treatment for the brain tumor had been provided.  It was further asserted, in essence, that the reported symptoms in 2006 and 2007 had been misdiagnosed and that he was provided medications that may have masked a developing brain tumor.  

VA records show that prior to his death the Veteran had established service connection for herniated nucleus pulposus at L5-S1.  A 40 percent disability rating had been assigned effective from August 1997.

Treatment records show that a pineal gland mass was resected in February 2008 followed by adjuvant radiation therapy completed in May 2008, that a new right occipital lobe mass consistent with recurrent ependymoma in October 2010 was treated with stereotactic radiosurgery, and that a local recurrence in the pineal region in April 2012 was treated with stereotactic radiosurgery.  A September 2013 report noted the Veteran was not a candidate for re-resection because of the extension of the tumor down into the brainstem.  He died in October 2013.

On VA examination in May 2009 the Veteran contended that he had complained of dizziness and blurry vision to his VA medical care providers, but was not referred to a specialist in a timely manner.  He stated that in October or November of 2007 he began to notice lightheadedness when walking, which he reported to his primary care provider and that his psychiatric medications were adjusted with no additional medical testing.  He stated his lightheadedness worsened and he developed headaches and nausea while in Mexico in January 2008, and that he sought treatment at the VA hospital in San Diego, California, where computerized tomography and MRI studies revealed a pineal region brain tumor.  

The examiner, Dr. M.D., noted that VA treatment records showed Veteran complained of lightheadedness in January 2006 after taking blood pressure medication and that he reported memory problems in February 2006.  He reported blurry vision in the left eye and dizziness to a VA telephone helpline in October 2007 and immediate evaluation was advised by the nurse, but it did not appear from the records that he was evaluated for those complaints and was not seen again at the VA until February 2008.  At that time he reported a two to three month history of peripheral vision loss and blurry vision and was provided a diagnosis of brain tumor.  It was noted that a letter from the Veteran's spouse reported that she had noticed behavioral and neurological changes in the Veteran at least two years before his admission in 2008.  She described his having slurred speech, balance problems with falls, and behavioral changes, and asserted that his treatment care providers had not investigated his symptoms appropriately.  Dr. M.D. provided diagnoses of pineal ependymoma, status post surgical resection and radiation therapy in 2008, and occipital neuralgia, likely post-surgical complication.  

It was the assessment of Dr. M.D. that the Veteran had an onset of dizziness and left eye blurry vision in October 2007, and that his prior complaints of lightheadedness and memory loss in 2006 had been very vague and apparently was found initially transient after a medication dose.  Those complaints were found not likely to prompt consideration of a brain neoplasm based on their initial description in 2006, and were unlikely due to a tumor at that time.  When his symptoms became more worrisome in 2007, he was advised to report for evaluation, but did not do so until his symptoms had worsened while in Mexico.  It was the opinion of Dr. M.D. that it did not seem that there was any negligence on the part of VA in his initial care, and that once he presented to the San Diego VA in February 2008 with nausea, headaches, seizures, diplopia, and cognitive changes, he was assessed rapidly and appropriately by several medical specialties with diagnosis of ependymoma in a timely manner.  He was found to have been treated without any delay or complications according to the standard of care for the type of brain tumor at issue.  

It was noted that he had unfortunately been left with ongoing diplopia due to left eye vertical paresis, gait imbalance, cognitive impairment, and some left upper extremity weakness which are all more likely than not due to residuals from the brain tumor or the effects of brain irradiation.  Those were not unexpected and did not represent poor judgement or negligence on the part of VA.  Additionally, there was no evidence that his cognitive deficits were due to negligence or poor judgment by VA.  His intermittent sharp right-sided headaches were likely a form of occipital neuralgia due to nerve irritation during a craniotomy in 2008.

In a February 2013 statement M.C., M.D., reported that a September 7, 2007, progress note had been reviewed and the physician implied that the examiner at that time had failed to apply the required standard of care to determine the cause for the Veteran's reported dysfunctional gait symptoms.  It was noted that ordering a simple skull X-ray study or a magnetic resonance imaging (MRI) scan would have provided the information needed to provide a proper differential diagnosis of a brain tumor that would have explained gait disturbance, loss of balance issues, and blurred vision.  The physician also stated that had an early diagnosis been made, a surgical procedure would have left him with a far better quality of life.  

In a May 2013 VA medical opinion Dr. M.D. found that an additional disability did not result from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  It was noted that a review of the medical records indicated that the Veteran's symptoms prior to October 2, 2007, were very non-specific, such that they could be caused by many conditions other than a brain lesion, and reasonably explained by other medical circumstances at the time.  Specifically, a slight memory loss noted by a psychiatrist on one occasion in February 2006 would be adequately explained by increased stress, alcohol intake, and polypharmacy and, because of the absence of additional unexplained neuropsychiatric symptomatology reported at that time, would not indicate the need for a brain imaging study.  The transient lightheadedness reported in January 2006 occurred immediately after beginning a new blood pressure medication for which lightheadedness is a common side effect.  Similarly, that clinical scenario would not be evaluated with a brain imaging study by a reasonable medical provider.  There were several treatment visits with his psychiatrist and primary care provider over the remainder of 2006 and much of 2007 which did not indicate the Veteran reported any vision changes, dizziness, or other neurological complaints that would reasonably suggest a brain lesion or the need for brain imaging.  It was noted that when he was seen for back pain in September 2007, gait dysfunction was noted, but that neurological examination was otherwise normal.  He was also described as having a stiff gait with guarding, which in the setting of severe low back pain as reported, and in the absence of other neurological findings, would not suggest a cerebral process such as a brain tumor.  When the Veteran called the VA telehealth line to report dizziness and left eye blurry vision on October 2, 2007, he was advised to come to VA for urgent evaluation at that time, but did not do so.  There were a few treatment notes later in October 2007 for other issues, but there was no record of the Veteran continuing to complain of dizziness, blurry vision, or any other symptoms that would prompt brain imaging during those visits.  

Overall, Dr. M.D. found that the Veteran's documented complaints in 2006 and before October 2, 2007, would not have reasonably required brain imaging and, in fact, were less than likely due to the tumor at that time.  Brain imaging would have been reasonable in October 2007 to evaluate his dizziness and blurry vision, but the Veteran did not go for care and at visits later in October he was seen for non-neurological issues.  There was no evidence of any negligence on the part of VA medical staff in his initial care, and once he presented to the San Diego VA, he was assessed rapidly and appropriately and a diagnosis of ependymoma was made in a timely manner.  He was then treated without any delay or complications according to the standard of care for that type of brain tumor.

Dr. M.D. also found that an additional disability did not result from an event that could not have reasonably been foreseen by a reasonable healthcare provider, or by failure on the part of VA to timely diagnose or properly treat the claimed disease or disability which allowed the disease or disability to continue to progress.  It was noted that there was no way to determine whether an earlier diagnosis of a brain tumor would have allowed for less invasive treatment without brain irradiation, and that even if it had been diagnosed as early as January 2006 the Veteran very likely would have still required surgical tumor resection and brain irradiation and as likely as not would have been left with similar deficits.

Based upon a comprehensive review of the record, the Board finds the evidence does not establish that an additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment for a brain tumor and ependymoma with loss of sight, memory issues, and balance issues and was not caused by an event that was not reasonably foreseeable.  The Board notes, as an initial matter, that neither the Veteran nor appellant has asserted that any VA treatment was provided without proper consent or that the post-operative residuals experienced were caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  There are no such matters demonstrated by the available record.  They have asserted that the failure to timely diagnose and treat the brain tumor caused additional disability.  The Board finds that the May 2009 and May 2013 VA medical opinions in this case are persuasive.  The examiner is show to have adequately considered all of the evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner also extensively discussed the standard of care applied and what a reasonable physician would have done presented with the Veteran's complaints.  The examiner also noted that the early complaint presented by the Veteran were explained by other causes and that a reasonable physician would not have suspected a brain tumor because of other medical explanations for the complaints and that the complaint seemed to have resolved when addressed.  The examiner further noted that several of the complaints were not definitively caused by the brain tumor and may have been the result of the other causations that were treated and addressed by medical providers.  The Board finds that opinion and the rational highly persuasive and more detailed than the opinion offered in favor that VA physicians should have suspected a brain tumor due to gain disturbance shown in a September 2007 report.  However, the VA examiner noted that the gait disturbance was reported in conjunction with treatment for a back disability, did not show other neurological symptoms, and thus the stiff gait would not have suggested a cerebral process such as a brain tumor.  The Board finds that opinion more persuasive as the VA examiner had greater access to the medical records and provided a more detailed and thorough discussion of the medical chronology and a detailed explanation of why a reasonable physician would not have conducted further testing to rule out brain tumor.

The Board further finds that the statements of the Veteran and the appellant, to the extent they assert that symptoms possibly related to his brain tumor were reported to VA medical care providers and were not documented or adequately addressed, are not credible.  Written statements to that affect were received by VA in December 2008.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In this case, the statements of the Veteran and the appellant asserting the onset of more severe neurological symptoms as early as 2006 are found to be inconsistent with VA treatment reports and with the Veteran's own statements as to the onset of symptoms upon hospital admission in February 2008.

Although the February 2013 private medical opinion of Dr. M.C. is found to be competent evidence as to the issue addressed, the Board finds it warrants a lesser degree of probative weight.  It is significant to note that no information is provided as whether the physician has expertise in neurology or other medical specialty pertinent to brain tumors, and that the provided opinion appears to have been based primarily upon review of a September 7, 2007, VA treatment report.  The Board also notes that while the September 7, 2007, report clearly addressed dysfunctional gait symptoms, the physician provided no basis for the implied opinion that the examiner failed to address symptoms at that time related to loss of balance issues and blurred vision.  The earliest evidence in the available VA treatment record indicating blurred vision was reported in October 2007.  In light of the absence of adequate medical rationale and inconsistency with the other evidence of record, the Board finds that opinion warrants a lesser degree of probative weight.  

The Board also notes that the Veteran and the appellant are competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and medical standards of care are the type of medical matters which laypersons are not competent to provide, the lay statements provided in these case are insufficient to establish the benefits sought.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran or the appellant had any medical training or expertise as to this matter and they are not competent to provide medical opinions concerning brain tumor onset or medical standards of care.  The persuasive VA medical evidence in this case included thorough reviews of the pertinent evidence of record and found there was no evidence that any additional disability developed as a result of a failure by VA to diagnose and adequately treat the brain tumor.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a brain tumor and ependymoma with loss of sight, memory issues, and balance issues is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


